Norton, J.
This suit was instituted in the circuit court of Schuyler county to enjoin and restrain defendants, who composed the county court of said county, from levying a tax for the payment of certain bonds and coupons issued by said county court on behalf of Liberty township, in said county, to the Missouri, Iowa & Nebraska Railway Company. The injunction was granted and on final hearing made perpetual, and from this judgment defendants prosecute their appeal. - The bonds for the payment of which the tax was about to be levied' having been issued under the act of March 23rd, 1868, (Acts 1868, p. 92,) the action of the trial court in enjoining the defendants to levy a tax for their payment, was fully authorized by the following cases: Webb v. Lafayette Co., 67 Mo. 353; State ex rel. v. Brassfield, 67 Mo. 331. Judgment affirmed,
all concurring except Judge Hough.